Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 8/22/2022, the amendment/reconsideration has been considered.  Claims 1-7 and 21-34 are pending for examination, the rejection cited as stated below.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102 and 103
Issue 1: The applicant argues with respect to independent claim 1 that Kumar does not teach the claim limitations because Kumar only discloses a single adjusting instead of multiple adjustments, and because Kumar does not teach three transmission frequencies : 1) a “default user-data transmission frequency”, 2) “a device-context-sensitive transmission frequency”, and 3) “a user content-sensitive transmission frequency”.  
Examiner respectfully disagrees.  
First of all, as cited in the rejection section, Kumar discloses multiple adjustments.  For example, Kumar discloses in [0009], “the intervals at which the requests are sent may be varied based on the contextual characteristics…”; [0037], “The contextual characteristic determiner 80 may be configured to determine one or more contextual characteristics. Contextual characteristics, as used herein, refer to the context of the user of the apparatus 50 and/or the apparatus itself””.  It is disclosed that the update frequency can be varied based on multiple contextual characteristics hence multiple adjustments.

Secondly, as cited in the rejection section, Kumar discloses the claimed three frequencies: 
1) a “default user-data transmission frequency” which is the frequency before being varied based on the characteristic of the apparatus itself;
2) “a device-context-sensitive transmission frequency” which is the frequency after being varied based on the characteristic of the apparatus itself but before being varied based on the user context; and 
3) “a user content-sensitive transmission frequency” which is the frequency after being varied based on the user context.  
Issue 2: The applicant argues with respect to dependent claim 2 that Mgrdechian does not teach “determine the device context by evaluating whether the computing device is connected to an external power source.”
Examiner respectfully disagrees.  As Examiner cited and explained in the rejection section, it is the combination of Kumar and Mgrdechian that teaches the limitation, not Kumar or Mgrdechian alone, and  Mgrdechian discloses a concept for a device context to be whether the computing device is connected to an external power source, by disclosing “Due to power limitations of wireless devices, this may be done in a periodic manner, and users may specify the frequency of transmitting or broadcasting these requests” wherein the “power limitations of wireless devices” indicates not connected to an external power source.
Issue 3: The applicant argues with respect to dependent claim 3 that Dey does not teach “determine the device-context-sensitive transmission frequency based at least on the energy level remaining in the batter of the computing device” because “it is not apparent how the ‘remaining battery life” described in Dey could be employed to adjust the transmission frequency of Kumar’s device since Kumar’s device adjusts transmission frequency based on the user’s walking speed.”
Examiner respectfully degrees, because Kumar does not ONLY adjust update frequency based on user’s walking speed, but also adjust based on the device context (e.g., “the apparatus itself”), which is explained in the rejection section (“Kumar discloses the claimed invention substantially as discussed in claim 1 including determine the device context and determine the device-context-sensitive transmission frequency based at least on the device context (;0037], but does not expressly disclose that the device context comprises energy level remaining in the battery of the computing device. Dey discloses a concept that device context comprises energy level remaining in the battery of a computing device ([0037]).  As clearly explained in the rejection section, Dey reference is brought in to teach a concept that a device context of the apparatus itself can be the battery life, to be combined with Kumar’s teaching of updating frequency based on a device context.  The rejection is reasonably clear to an ordinary skilled in the art. 
Issue 4: The applicant argues with respect to dependent claim 4 that Xue does not teach the claimed limitation because “Kumar’s principle of operation is to infer the user’s mode of transportation based on device context.”
Examiner respectfully disagrees, because as cited and explained above, on the contrary to the Applicant’s assertion, Kumar’s principle of operation is NOT limited to infer the user’s mode of transportation based on device context.
Issue 5: The applicant argues with respect to dependent claim 22 that Votoupal does not teach the claimed limitation “transmission frequency based on the expected remaining battery life…” because Votoupal is not an analogous art.
Examiner respectfully disagrees, because as explained in the rejection section, it is the concept of the evaluating step that is combined with Kumar, not a mechanical combination of two systems.  The concept of the evaluating step involves a device context as the battery life/status of a device which is an analogous art compared to the device context of the apparatus itself as disclosed by Kumar.
Issue 6: The applicant argues with respect to dependent 23 that Taguchi does not teach “determining…transmission frequency… whether the computing device is expected to arrive at the charging location…” because the teachings seem unrelated to the transmission frequency and because Taguchi cannot be considered analogous art.
Examiner respectfully disagrees, because it is the combination of Kumar and Taguchi that teaches this limitation, not Kumar or Taguchi alone.  Piecemeal analysis is not permitted.  Also, it is the concept of the evaluating step that is combined with Kumar, not a mechanical combination of two systems.  The concept of the evaluating step involves a device context as whether the computing device is expected to arrive at a charging location within a specified amount of time which is an analogous art compared to the device context of the apparatus itself as disclosed by Kumar.
Issue 7: The applicant argues with respect to dependent 24 that Xue cannot be combined with Kumar because there is not motivation to combine.
Examiner respectfully disagrees, because the motivation to combine the two references (Xue with Kumar) was explained in rejection to claim 4.	In response to Applicant’s question regarding the page number, the cited Page 2/2, 3/6 refer to the numbers noted on the top right corner of the reference submitted by Applicant via IDS on 2/9/2022. 
Issue 8: The applicant argues with respect to dependent 25 that Xue does not teach the claimed limitation because the references are not combinable.
Examiner respectfully disagrees because the motivation to combine the two references (Xue with Kumar) was explained in rejection to claim 4.
In response to Applicant’s question regarding the paragraph numbers cited by the Examiner, the paragraph numbers refer to the paragraph numbers in the reference submitted by Applicant via IDS on 2/9/2022.  The Office is not required to provide English translation for the IDS references submitted by the Applicants themselves.  
Issue 9: Applicant’s arguments regarding claims 26, 31 and 32 are similar to the arguments above.  See Examiner’s response above.
Issue 10: Applicant’s arguments regarding claims 1 and 22-27 , 29-34 are based on their dependency on the independent claim 1, 21 and 28 respectively,  See Examiner’s response regarding claim 1 above.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 depends on claim 29 which recites determining the user-context-sensitive transmission frequency based at least on the email by the user.  Claim 30 further recites determining the user-context-sensitive transmission frequency based at least on the information derived from the SMS message. This is not supported by the originally filed application, because the specification only supports determining the user-context-sensitive transmission frequency based on either an email or an SMS not both.  All new maters need to be deleted from the claim(s).
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 depends on claim 29 which recites determining the user-context-sensitive transmission frequency based at least on the email by the user.  Claim 30 further recites determining the user-context-sensitive transmission frequency based at least on the information derived from the SMS message. This conflicts with the disclosure of the specification which discloses that the user-context-sensitive transmission frequency is determined based on either an email or an SMS but not both.  Applicant is required to clarify. For the sake of the examination, Examiner interprets in light of the specification that the determining is based on either an email or a SMS message.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
11.	Claims 1, 6, 21, 28 and 33-34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kumar et al (WO 2012/117151).
As to claim 1, Kumar discloses a computing system device comprising: a processor; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system device to:
determine a device context for the computing device by evaluating device characteristics ([0037], “The contextual characteristic determiner 80 may be configured to determine one or more contextual characteristics. Contextual characteristics, as used herein, refer to the context of the user of the apparatus 50 and/or the apparatus itself”);
adjust a default user-data transmission frequency according to the device context to generate a device-context-sensitive transmission frequency ([0009], “the intervals at which the requests are sent may be varied based on the contextual characteristics of the [ ... ] apparatus”);
determine a user context for a user of the client computing device (0037], “The contextual characteristic determiner 80 may be configured to determine one or more contextual characteristics. Contextual characteristics, as used herein, refer to the context of the user of the apparatus 50 and/or the apparatus itself”); 
adjust the device-context-sensitive transmission frequency according to the user context to generate a user-context-sensitive transmission frequency (0037], “The contextual characteristic determiner 80 may be configured to determine one or more contextual characteristics. Contextual characteristics, as used herein, refer to the context of the user of the apparatus 10 50 and/or the apparatus itself, and thus contextual characteristics may include the present time, location, activity, etcetera of the user and/or the apparatus. Accordingly, for example, the contextual characteristic determiner 80 may determine that the user is presently at home or outside and moving…..:; [0038], “the settings manager 82 may dynamically adapt the settings based on the determined contextual characteristics”; [0039], “the settings manager 82 may be configured to adapt the update settings based on a spatial interval in an instance in which the mode of transportation is a walking mode. In this regard, the update settings may specify that the content segments should be updated after the user and apparatus 50 travel a specified distance. For example, the update settings may specify that the content segments should be updated every time the user travels twenty meters”.  Here, since the data update happens every time the user travels twenty meter, the speed/frequency of the data update is increased when the user is walking faster, and decreased when the user is walking slower. It is more likely than not that a walking speed is not perfectly constant and is instead constantly increasing and decreasing, e.g., when the user changes from a non-walking state to a walking state, the data update frequency changes from a current frequency to once every 20 meters of walking.  See also [0009), “adapt settings for requesting content segments from content providers[ ... ) requests are sent; paragraph [0035), user data[ ... ] should be collected and included in the request.”); and
transmit user data to a service at the user-context-sensitive transmission frequency (see citation above).
As to claim 21, see similar rejection to claim 1.
As to claim 28, see similar rejection to claim 1.
As to claim 6, Kumar discloses the computing device system of claim 1, wherein the user context indicates that the user is out-of-routine relative to a previously-established routine of the user when interacting with the computing device, and the user-context-sensitive transmission frequency is greater than the device context-sensitive transmission frequency ([0039], “the settings manager 82 may be configured to adapt the update settings based on a spatial interval in an instance in which the mode of transportation is a walking mode. In this regard, the update settings may specify that the content segments should be updated after the user and apparatus 50 travel a specified distance. For example, the update settings may specify that the content segments should be updated every time the user travels twenty meters”.  The walking  routine is out of a non-walking routine that is a previously-established routine right before the user started to walk).
As to claim 33, Kumar discloses the hardware computer storage medium of claim 28, the acts further comprising: determining at least one physical limitation of the user of the computing device; and determining the user-context-sensitive transmission frequency based at least on the at least one physical limitation of the user (Kumar, [0039], “the settings manager 82 may be configured to adapt the update settings based on a spatial interval in an instance in which the mode of transportation is a walking mode” wherein the walking mode implies a physical limitation of maximum walking speed of human beings which also limits the update frequency).
As to claim 34, Kumar discloses the hardware computer storage medium of claim 28, wherein the device-context-sensitive transmission frequency and the user-context-sensitive transmission frequency are both determined for a single transmission of the user data ([0009], “the data included in the requests and the intervals at which the requests are sent may be varied based on the contextual characteristics of the user and/or the apparatus…by limiting the data sent in the request to that which is relevant to the contextual characteristics of the user”).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Mgrdechian et al (US 2005/0174975).
As to claim 2, Kumar discloses the claimed invention substantially as discussed in claims 1, including  determine the device context by evaluating device context; and determine the device-context-sensitive transmission frequency based at least on the device context ([0037], but does not expressly disclose that the device context is whether the computing device is connected to the external power source.  Mgrdechian discloses a concept for a device context to be whether a computing device is connected to an external source ([0102], wherein the “power limitations of wireless devices” indicates a device context to be whether a computing device is connected to an external source).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kumar with Mgrdechian.  The suggestion/motivation would have been to adapt to wireless devices (Mgrdechian, [0102]).
16.	Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Dey et al (US 2017/0323343).
As to claim 3, Kumar discloses the claimed invention substantially as discussed in claim 1 including determine the device context and determine the device-context-sensitive transmission frequency based at least on the device context (;0037], but does not expressly disclose that the device context comprises energy level remaining in the battery of the computing device. Dey discloses a concept that device context comprises energy level remaining in the battery of a computing device ([0037]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kumar with Dey.  The suggestion/motivation would have been to provide current device information (Dey, [0037]).
As to claim 27, Kumar-Dey discloses the method of claim 21, further comprising:
selecting a device context profile from a plurality of predefined device context profiles based at least on a current availability of power to the computing device; and determining the device-context-sensitive transmission frequency based at least on the selected device context profile (Due, [0037]).
17.	Claims 4-5, 24-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Xue et all (CN 105307010A, submitted by IDS).
As to claim 4, Kumar discloses the claimed in substantially as discussed in claim 1, including determine the device context; and determine the device-context-sensitive transmission frequency based at least on the determined device context, but does not expressly disclose evaluating whether the computing device will communicate the user data over a channel with a data quota.  Xue discloses a concept of evaluating whether the computing device will communicate the user data over a channel with a data quota (Page 2/2, the current bandwidth, and waiting for available bandwidth before transmitting).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kumar with Xue.  The suggestion/motivation would have been to ensure sufficient bandwidth before transmitting (Xue, Page 2/2).
As to claim 5, Kumar-Xue discloses the computing device system of claim 1, wherein the computer-executable instructions, when executed by the processor, configure the computing device to:
based at least on the device context, adjust a default content definition obtain an adjusted content definition (Xue, [0002], resolution of image; [0050]); and 
select the user data to transmit to the service according the adjusted content definition, wherein the adjusted content definition excludes at least some other user data that is transmitted when the default content definition is applicable (Xue, [0002], upload frequency determined by resolution of image; [0050]).
As to claim 24, Kumar-Xue discloses the method of claim 21, further comprising:
determining the device context by evaluating a running total of a data quota for the computing device; and determining the device-context-sensitive transmission frequency based at least on the running total of the data quota for the computing device (Xue, page 2/2, and page 3/6, available bandwidth).
As to claim 25, Kumar-Xue discloses the method of claim 21, further comprising:
determining the device context by identifying applications that are active on the computing device; and
determining the device-context-sensitive transmission frequency based at least on the applications that are active on the computing device (Xue, [0068]-[0073], currently viewing user sessions Ni).
As to claim 26, Kumar-Xue discloses the method of claim 21, further comprising:
selecting a device context profile from a plurality of predefined device context profiles based at least on a current data transfer capability of the computing device; and determining the device-context-sensitive transmission frequency based at least on the selected device context profile (Xue, page 3/6 and 5/6, the cameras’ video values are predefined plurality device content profiles, based at least on the current data transfer capability of the computing device, e.g., being capable of transferring corresponding camera provided video).
As to claim 31, Kumar-Xue discloses the hardware computer storage medium of claim 28, the acts further comprising: determining at least one task that the user of the computing device is currently performing or has performed within a predefined time frame; and determining the user-context-sensitive transmission frequency based at least on the at least one task (Xue, page 6/6, the user is currently receiving video).
As to claim 32, Kumar-Xue discloses the hardware computer storage medium of claim 28, the acts further comprising: determining at least one object that the user of the computing device is currently engaging or has engaged within a predefined time frame; and determining the user-context-sensitive transmission frequency based at least on the at least one object (Xue, page 6/6,  the user is currently receiving video, which is an object that the user is engaging).
18.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Votoupal et al (US 2009/0192700).
As to claim 22, Kumar discloses the claimed invention substantially as discussed in claim 21 including determine the device context and determine the device-context-sensitive transmission frequency based at least on the device context ([0037]), but does not expressly disclose evaluating a power usage rate of the computing device and an expected remaining battery life of the computing device given the power usage rate.  Votoupal discloses a concept of evaluating a power usage rate of the computing device and an expected remaining battery life of the computing device given the power usage rate ([0005]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kumar with Votoupal.  The suggestion/motivation would have been to predict expected remaining battery life (Votoupal, [0005]).
19.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Taguchi (US 2011/0032110).
As to claim 23, Kumar discloses the claimed inventions substantially as discussed in claim 21, including determining the device context; and determining the device-context-sensitive transmission frequency based the device context (see citation in rejection to claim 21), but does not expressly disclose evaluating whether the computing device is expected to arrive at a charging location within a specified amount of time.  Taguchi discloses a concept of evaluating whether the computing device is expected to arrive at a charging location within a specified amount of time as a device context ([0005]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kumar with Taguchi.  The suggestion/motivation would have been to ensure sufficient battery life (Taguchi, [0005]).
20.	Claims 7 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claims 1 and 28 above, and further in view of ON (Official Notice).
As to claim 7, Kumar discloses the computing device system of claim 1, wherein the
user context indicates that the user has an upcoming event and the user-context-sensitive transmission frequency is greater than the device context-sensitive transmission frequency (see citation in rejection to claim 6, wherein walking [more than 20 meters] is an event), but does not expressly disclose that the event is on a calendar.  An official Notice is taken here that it is a known practice before the effective filing date of the invention to mark a calendar for walking.  The suggestion/motivation of the combination would have been to provide a reminder.
As to claim 29, Kumar discloses the hardware computer storage medium of claim 28, the acts further comprising: determining the user context based at least on a communication; and determining the user-context-sensitive transmission frequency based at least on the communication ([0009], “the intervals at which the requests are sent may be varied based on the contextual characteristics of the user and/or the apparatus”;  [0037], “Contextual characteristics, as used herein, refer to the context of the user of the apparatus and/or the apparatus itself: and thus contextual characteristics may include the present time, location, activity etcetera of the user”), but does not expressly disclose that the communication is an email by the user of the computing device.  An official notice is taken here that it is a known practice before the effective filing date of the invention to provide location by an email communication of a user of a computing device.  The suggestion/motivation of the combination would have been to use user-provided location information via common communication channels.
As to claim 30, Kumar discloses the hardware computer storage medium of claim 28, the acts further comprising: deriving information from a communication; and determining the user-context-sensitive transmission frequency based at least on the information derived from the communication ([0009], “the intervals at which the requests are sent may be varied based on the contextual characteristics of the user and/or the apparatus”;  [0037], “Contextual characteristics, as used herein, refer to the context of the user of the apparatus and/or the apparatus itself: and thus contextual characteristics may include the present time, location, activity etcetera of the user”), but does not expressly disclose that the communication is an SMS by the user of the computing device.  An official notice is taken here that it is a known practice before the effective filing date of the invention to provide location by an SMS communication of a user of a computing device.  The suggestion/motivation of the combination would have been to utilize user-provided location information using common communication channels.
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458